Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS







IN RE:  ROLANDO G. ARAFILES,


                            Relator.

§
 
§
 
§
 
§
 
§
 
 § 




No. 08-11-00275-CR

AN ORIGINAL PROCEEDING
                        IN MANDAMUS



 

 

 




MEMORANDUM OPINION ON PETITION FOR WRIT OF MANDAMUS

            Relator filed a pro se petition for writ of mandamus, asking that we order the trial court to
dismiss his prosecution for perjury because the county attorney and sheriff allegedly have not taken
their oaths of office in the last two years.  A writ of mandamus will issue to compel a trial court to
perform a ministerial act when the relator has no adequate remedy at law.  State ex rel. Young v.
Sixth Judicial Dist. Court at Texarkana, 236 S.W.3d 207, 210 (Tex.Crim.App. 2007)(orig.
proceeding).  Relator’s petition and the accompanying record do not establish that this standard has
been met.  Accordingly, the petition for writ of mandamus is denied.

October 26, 2011                                             
                                                                        ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, J., and Chew, C.J. (Senior)
Chew, C.J. (Senior), not participating

(Do Not Publish)